Title: From Walter Hellen to John Quincy Adams, 6 August 1814
From: Hellen, Walter
To: Adams, John Quincy



My dear sir
Washington 6th: August. 1814

I had the pleasure to write you on the 22nd. January last, by Mr Clay; since which I have not had the honor to hear from you.
Mr Boyd being about to embark with Govermental Dispatches, for the Embassy at Ghent; I cannot refrain from dropping you a line, mostly to say, how most sincerely do I pray that you may have completed, the grand work in which you have been engaged, before this can reach you—if you have not, & peace is not shortly obtained, ruin & destruction to our once happy Country, must undoubtedly ensue. The force of the Enemy is now accumulating in every direction; The Chesapeake has since the commencement of the War been constantly blockaded—the present Summer they have been up most of the Rivers and Creeks, & have done an immencity of mischief, in burning, plundering & destroying private property. they have from Maryland taken & destroyed from four to five thousand Hhd. Tobacco, a Number of Negroes, & burnt a vast number of Houses, amongst which I am sorry to add one of my own—They are now up the Potomack burning & destroying every thing before them—nor is there any force, or any hopes of a force to arrest their depredations; this place will assuredly fall, unless prevented by a timely peace—infact the situation of the Country is wretched beyond description—what few Troops we have, are all in Canady, where they have been butcher’d nearly as fast as they arrive.
Mr Boyd can give you every information regarding our friends here. As to my own Health, it is as bad as it well can be, nor is it, I believe possible for me to hold out much longer.
I shall be glad to hear from you, hoping that this will find you in good Health, and wishing you & yours every happiness I am my dear Sir / Yours ever faithfully 
Walter Hellen—